TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-14-00057-CV



                                     Ross O. Brown, Appellant

                                                   v.

                              The County of Comal, Texas, Appellee


     FROM THE DISTRICT COURT OF COMAL COUNTY, 274TH JUDICIAL DISTRICT
           NO. T-7993C, HONORABLE JACK ROBISON, JUDGE PRESIDING



                  ORDER AND MEMORANDUM OPINION


PER CURIAM

                Appellant filed his notice of appeal on January 31, 2014, and filed an affidavit of

indigence in this Court on February 18. On March 17, appellee filed a response asserting that

appellant was not indigent and that the affidavit contained several defects. We therefore abate the

appeal and remand to the trial court to hear evidence, make factual determinations, and grant the

appropriate relief. See Tex. R. App. P. 20.1(h)(4). Notice shall be given and the hearing shall be

held within the deadlines set out in the rules of appellate procedure. See id. R. 20.1(i)(1) (trial court

must set hearing and notify parties and court reporter), (2) (hearing must be held within ten days of

date trial court receives referral of contest), (3) (trial court may extend time for hearing for up to

twenty days), (4) (contest is deemed overruled unless trial court signs order sustaining contest within

period set for hearing).
              It is ordered May 6, 2014.



Before Justices Puryear, Goodwin, and Field

Abated and Remanded

Filed: May 6, 2014




                                              2